This is an original proceeding by information in the nature ofquo warranto, brought by the Attorney-General, on his own relation and in his official capacity, seeking to determine by what right respondent, Ferd Dallmeyer, Inspector of Hotels, and of Hotels.
The information, caption omitted, is as follows:
"Comes now the State of Missouri at the relation of Jesse W. Barrett, Attorney-General, and informs the court that on the 27th day of June, 1922, the Honorable Arthur M. Hyde, Governor of Missouri, purporting to act under the authority conferred upon him by Section 5888, Revised Statutes of Missouri of 1919, appointed respondent Ferd Dallmeyer holds the office of Inspector that said respondent thereupon duly qualified and is exercising the powers and duties conferred by Section 5890, Revised Statutes of Missouri of 1919.
"Informant states that by an Act of the General Assembly of Missouri, approved March 24, 1921, Laws of Missouri 1921, page 405, said Section 5888, Revised Statutes of Missouri for 1919, was repealed and the office of Inspector of Hotels abolished.
"Wherefore informant states that respondent is unlawfully holding said office of Inspector of Hotels and prays the court to make an order on respondent requiring him to show by what right or title he is holding said office and attempting to discharge and exercise its powers and duties." *Page 641 
Respondent waived the issuance of the writ, stipulated that the petition of relator should be taken as and for the writ, and made return as follows:
"Comes now Ferd Dallmeyer, respondent in the above entitled cause, and for his return to the writ of quo warranto
heretofore issued herein, admits that on the 27th day of June, 1922, the Honorable Arthur M. Hyde, Governor of Missouri, purporting to act under the authority conferred upon him by Section 5888 of the Revised Statutes of Missouri of 1919, appointed respondent Inspector of Hotels, and respondent further admits that he thereupon duly qualified and is now exercising and since the 27th day of June, 1922, has exercised the powers and duties conferred by Section 5890 of the Revised Statutes of Missouri of 1919.
"Respondent denies that by an act of the General Assembly of Missouri, approved March 24, 1921, Laws of Missouri 1921, page 405, said Section 5888 of the Revised Statutes of Missouri of 1919, was repealed and the office of Inspector of Hotels abolished.
"Respondent states that the act of the General Assembly of Missouri, aforesaid, approved March 24, 1921, was in words and figures as follows:
"`An Act to abolish the office of Inspector of Hotels and to confer the rights, powers and duties of such officer on the Supervisor of Public Welfare, and to repeal Section 5888, Revised Statutes of Missouri, 1919.
"`Section 1. Abolishing office of Inspector of Hotels — Duties vested in and conferred upon Supervisor of Public Welfare. — The office of Inspector of Hotels as provided for by Section 5888 of Chapter 45 of the Revised Statutes of Missouri 1919, is hereby abolished and all the rights, powers and duties now vested by law in the inspectors of hotels by virtue of the provisions of Chapter 45, Revised Statutes of Missouri, 1919, relating to hotels, inns and boarding houses, are hereby vested in and conferred upon the office of Supervisor of Public Welfare. *Page 642 
"`Section 2. Conflicting laws repealed. — Section 5888, and all laws and parts of laws in conflict herewith are hereby repealed.'
"Respondent says that the said act of the General Assembly of Missouri, approved March 24, 1921, did not become effective for the reason that by its terms and provisions it was to be effective only when the office of Supervisor of Public Welfare should come into existence, but respondent says that the law creating the office of Supervisor of Public Welfare, approved March 27, 1921, appearing in the Laws of Missouri for 1921 at page 589, was suspended by the filing of referendum petitions. Respondent states that the act of the General Assembly purporting to abolish the office of Inspector of Hotels was, by the suspending of the act creating the office of Supervisor of Public Welfare, also suspended, and that, therefore, Section 5888, Revised Statutes of Missouri for 1919, is still in full force and effect.
"Wherefore, respondent states that he is lawfully holding the office of Hotel Inspector and that the writ of quo warranto is improvidently issued and should be quashed."
Upon the filing of the return, relator moved for judgment on the pleadings.
Such is the case before us. It is one of first impression in this State, and, as far as our investigation discloses, finds no precedent in other jurisdictions.
I. Relator contends that Section 5888, Revised Statutes 1919, creating the office of Inspector of Hotels, was repealed by the act approved March 24, 1921, Laws 1921, pageReferendum:      405, and that the office of Inspector of HotelsKindred Acts:    was abolished; that since said office does notEffect on Both.  legally exist, respondent can have no valid right or title thereto and should be ousted therefrom.
By reference to the above mentioned Act of 1921, set forth in full in the return of respondent, it will be noted that the said act abolishes the office of Inspector *Page 643 
of Hotels, and vests the rights, powers and duties of such office in the office of Supervisor of Public Welfare. But, by the return of respondent it is shown that the law creating the office of Supervisor of Public Welfare, Laws 1921, page 589, likewise approved March 24, 1921, was suspended by the filing of referendum petitions. Respondent therefore argues that the suspension of said act necessarily postponed the effective date of the act repealing Section 5888, and, as a corollary, that the abolition of the office of Inspector of Hotels only becomes operative upon the creation of the office of Supervisor of Public Welfare, which the filing of the referendum petitions had the effect of deferring.
That the Legislature may enact a law to take effect upon the happening of a future event or contingency has long since, and again comparatively recently, been decided by this court. [State ex rel. Dome v. Wilcox, 45 Mo. 458; Hall v. Sedalia,232 Mo. 344.]
As said in State ex rel. Dome v. Wilcox, supra, l.c. 464: "The proposition cannot be successfully controverted, that a law may be passed to take effect on the happening of a future event or contingency. The future event — the happening of the contingency, or the fulfillment of a condition — affords no additional efficacy to the law, but simply furnishes the occasion for the exercise of the power. The law is complete and effective when it has passed through the forms prescribed for its enactment, though it may not operate, or its influence may not be felt, until a subject has arisen upon which it can act."
If, therefore, it be true that the Legislature may postpone the effective date of a law, by an analogy of reasoning it must also follow that the operation of a statute may be deferred by the invocation of the referendum, for the exercise of legislative power by the people through the referendum is simply a reservation to themselves of a share of the legislative power. Accordingly, when the act creating the office of Supervisor *Page 644 
of Public Welfare was suspended by the filing of referendum petitions, such action necessarily postponed the operation of the act repealing Section 5888 for the reasons (1) that the two statutes are in pari materia and must be considered together and (2) that the abolition of the office of Inspector of Hotels, was, from the face of the act, dependent upon the existence of the successor office of Supervisor of Public Welfare, to which the rights, powers and duties of the office abolished were to be transferred. Each of the two component parts of the repealing statutes, to-wit, the abolition of one office and the transfer of the powers and duties of that office to another, are inseparable, and if one portion of the statute is rendered inoperative, the other must likewise fail. And the fact that the two acts (that creating the office of Supervisor of Public Welfare and that repealing Section 5888) are in pari materia, and that they were passed at the same session of the Legislature and approved on the same day, makes the rule that they must be construed together applicable with peculiar force. [36 Cyc. 1151; Curtwright v. Crow, 44 Mo. App. 563; Swinney v. Railroad Co., 123 Ind. 219; Stuart v. Chapman, 104 Me. 17; Smith v. People, 47 N.Y. 330; Chandler v. Lee, 1 Idaho, 349.]
II. Another doctrine entering into a consideration of the question before us is that it is to be presumed that different acts on the same subject, passed at the same session of the Legislature, are imbued with the same spirit and actuated by the same policy, and they should be construed each in the light of the other. [Curry v. Lehman, 55 Fla. 847; 36 Cyc. 1151; Grant v. Cooke, 7 D.C. 165.]
Still another doctrine relevant to the laws under review, recently enunciated by GRAVES, J., in a separate concurring opinion in State ex rel. Pollock v. Becker, 289 Mo. 660, 233 S.W. l.c. 646, is that courts take judicial knowledge of current history. As there said, "What all know the courts must judicially know." *Page 645 
Applying these two doctrines to the instant case, it is a matter of common knowledge that it was the aim of the Fifty-first General-Assembly to unite in one department, under one head, various departments having duties of a kindred nature, which had theretofore been under separate management and control. This policy was generally referred to, in the press and otherwise, as the "consolidation program," a term which came to be familiar to the individual members of this court. Viewing the act abolishing the office of Inspector of Hotels in the light of this history, it is manifest that the abolition of that office was intended to become effective only upon the creation of the office of Supervisor of Public Welfare, which department was to take over the work of the hotel inspection department. Undoubtedly such was the motive which actuated the Legislature, and such must be the interpretation which we are called upon to give the act. The filing of referendum petitions, however, had the effect of postponing the creation of the office of Supervisor of Public Welfare. It follows, therefore, that the abolition of the office of Inspector of Hotels was likewise postponed pending the outcome of the referendum, and Section 5888, which was sought to be repealed, was left in force.
If the referendum results in the defeat of the act creating the office of Supervisor of Public Welfare, Section 5888 remains in force. If, on the other hand, the act is ratified, the office of Supervisor of Public Welfare comes into being and the office of Inspector of Hotels is abolished.
By Section 5888, the Governor is empowered to appoint an Inspector of Hotels. Nothing appearing that the appointment of respondent is in any way illegal or that he is disqualified from holding the office, we therefore rule that the writ of quowarranto heretofore issued should be quashed. It is so ordered.Woodson, C.J., and Graves and James T. Blair, JJ., concur;Higbee, David E. Blair and Walker, JJ., dissent, Walker, J.,
in separate opinion. *Page 646